UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 hUNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010 Commission File Number: 000-26498 Ellomay Capital Ltd. (Translation of registrant’s name into English) 9 Rothschild Blvd., Tel Aviv 66881, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- THIS FORM 6-K IS HEREBY INCORPORATED BY REFERENCE INTO THE REGISTRANT’S REGISTRATION STATEMENTS ON FORM F-3 (NOS. 333-144171, 333-115826, 333-114428, 333-47-92493) AND FORM S-8 (NOS. 333-102-92491), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. On November 16, 2010, Ellomay Capital Ltd. (the “Company”) issued a press release announcing that the annual meeting of shareholders will be held on Wednesday, December 22, 2010.The text of the press release is attached hereto as Exhibit 1.The text of the notice of the annual meeting of shareholders and proxy statement to be mailed to the shareholders entitled to vote at the shareholders’ meeting is attached hereto as Exhibit 2.A form of the proxy card solicited by the Company’s board of directors is attached hereto as Exhibit 3. Shareholders wishing to express their position on an agenda item for the annual meeting may do so by submitting a written statement to the Company’s offices at the above address no later than December 2, 2010. The following documents are attached hereto and incorporated herein by reference: Exhibit 1. Press Release dated November 16, 2010. Exhibit 2. Notice of the annual general meeting of the shareholders and proxy statement. Exhibit 3. Form of Proxy Card. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ellomay Capital Ltd. By: /s/ Ran Fridrich Ran Fridrich Chief Executive Officer and Director Dated:November 17, 2010 3
